           Case 21-11750-mdc                         Doc 65           Filed 07/02/21 Entered 07/02/21 12:30:37                             Desc Main
                                                                     Document      Page 1 of 17



 Fill in this information to identify the case:

 Debtor name         Midnight Madness Distilling LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF PENNSYLVANIA

 Case number (if known)         21-11750
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                             $3,053,458.00
       From 1/01/2021 to Filing Date                                                                        Operating a Business
                                                                                                   Other    (through 5/31)


       For prior year:                                                                             Operating a business                             $9,909,501.00
       From 1/01/2020 to 12/31/2020
                                                                                                   Other


       For year before that:                                                                       Operating a business                             $7,971,486.00
       From 1/01/2019 to 12/31/2019
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
           Case 21-11750-mdc                         Doc 65           Filed 07/02/21 Entered 07/02/21 12:30:37                                   Desc Main
                                                                     Document      Page 2 of 17
 Debtor      Midnight Madness Distilling LLC                                                            Case number (if known) 21-11750



    or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
    may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
    listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
    debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                              Describe of the Property                                       Date                 Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                              Description of the action creditor took                        Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                       Nature of case             Court or agency's name and                 Status of case
               Case number                                                                 address

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                     Description of the gifts or contributions                Dates given                              Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 21-11750-mdc                         Doc 65           Filed 07/02/21 Entered 07/02/21 12:30:37                               Desc Main
                                                                     Document      Page 3 of 17
 Debtor        Midnight Madness Distilling LLC                                                             Case number (if known) 21-11750



       Description of the property lost and                     Amount of payments received for the loss                 Dates of loss          Value of property
       how the loss occurred                                                                                                                                 lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates             Total amount or
                 the transfer?                                                                                                                            value
                 Address
       11.1.     Flaster/Greenberg, P.C.
                 1835 Market Street
                 Suite 1050                                                                                                    5/5/2021;
                 Philadelphia, PA 19103-2924                         Attorney Fees                                             6/14/2021            $125,000.00

                 Email or website address
                 harry.giacometti@flastergreenberg.
                 com

                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                 Dates transfers           Total amount or
                                                                                                                       were made                          value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

                Who received transfer?                          Description of property transferred or                   Date transfer           Total amount or
                Address                                         payments received or debts paid in exchange              was made                         value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 21-11750-mdc                        Doc 65           Filed 07/02/21 Entered 07/02/21 12:30:37                            Desc Main
                                                                     Document      Page 4 of 17
 Debtor      Midnight Madness Distilling LLC                                                            Case number (if known) 21-11750



    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                       Nature of the business operation, including type of services            If debtor provides meals
                                                                the debtor provides                                                     and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?

                       No Go to Part 10.
                      Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    Theobald & Oppenheimer 401(k) Plan                                                         EIN: XX-XXXXXXX

                    Has the plan been terminated?
                       No
                       Yes


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                   Last 4 digits of          Type of account or          Date account was              Last balance
               Address                                          account number            instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                        Names of anyone with                Description of the contents            Do you still
                                                                      access to it                                                               have it?
                                                                      Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 21-11750-mdc                        Doc 65           Filed 07/02/21 Entered 07/02/21 12:30:37                            Desc Main
                                                                     Document      Page 5 of 17
 Debtor      Midnight Madness Distilling LLC                                                            Case number (if known) 21-11750




          None

       Facility name and address                                      Names of anyone with                Description of the contents        Do you still
                                                                      access to it                                                           have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None

       Owner's name and address                                       Location of the property            Describe the property                           Value
       Polebridge                                                     300 Commerce Drive                  Packaging materials                     $22,000.00
       118 N. Main Street
       Trumbauersville, PA 18970


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                     Court or agency name and            Nature of the case                 Status of case
       Case number                                                    address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                          Governmental unit name and              Environmental law, if known    Date of notice
                                                                      address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                          Governmental unit name and              Environmental law, if known    Date of notice
                                                                      address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
            Case 21-11750-mdc                        Doc 65           Filed 07/02/21 Entered 07/02/21 12:30:37                                  Desc Main
                                                                     Document      Page 6 of 17
 Debtor      Midnight Madness Distilling LLC                                                            Case number (if known) 21-11750



          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.1.    Splint LLC                                       Distillery                                       EIN:         XX-XXXXXXX
             118 N. Main Street
             Trumbauersville, PA 18970                                                                         From-To      1/17/2018 - present

    25.2.    Brace LLC                                        Distillery                                       EIN:         XX-XXXXXXX
             118 N. Main Street
             Trumbauersville, PA 18970                                                                         From-To      1/17/2018 - present

    25.3.    Cane LLC                                         Distillery                                       EIN:         XX-XXXXXXX
             118 N. Main Street
             Trumbauersville, PA 18970                                                                         From-To      8/6/2018 - present

    25.4.    Crutch LLC                                       Distillery                                       EIN:         XX-XXXXXXX
             2300 Trumbauersville Road
             Trumbauersville, PA 18970                                                                         From-To      1/17/2018 - present

    25.5.    Spectre Distributing LLC                         Distilley                                        EIN:         XX-XXXXXXX
             4406 Lowell Road
             Wilmington, DE 19802                                                                              From-To      2018 - present

    25.6.    Walker LLC                                       Distillery                                       EIN:         XX-XXXXXXX
                                                                                                               From-To      10/11/2018 - present


26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
            None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       John E Harris, CPA                                                                                                         2019 - present
                    1717 Margarets Walk Road
                    Fleming Island, FL 32003
       26a.2.       Whisman Giordano                                                                                                           2020 to present
                    111 Continental Drive
                    Suite 210
                    Newark, DE 19713

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
           Case 21-11750-mdc                         Doc 65           Filed 07/02/21 Entered 07/02/21 12:30:37                            Desc Main
                                                                     Document      Page 7 of 17
 Debtor      Midnight Madness Distilling LLC                                                            Case number (if known) 21-11750



       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Whisman Giordano
                    111 Continental Drive
                    Suite 210
                    Newark, DE 19713

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address
       26d.1.       PNC Bank NA
                    500 First Avenue
                    Pittsburgh, PA 15219

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Casey Parzych                                  PO Box 173                                          Member                                47.1845
                                                      Trumbauersville, PA 18970

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Anthony Lorubbio                               3014 Franklin Blvd                                  Member                                39.3861
                                                      Upper Unit
                                                      Cleveland, OH 44113
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Angus Rittenburg                               PO Box 173                                          Member                                3.4272
                                                      Trumbauersville, PA 18970



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.

       Name                                           Address                                             Position and nature of any        Period during which
                                                                                                          interest                          position or interest
                                                                                                                                            was held
       Anthony Lorubbio                               3014 Franklin Blvd                                  Former Officer/Director           June 2012
                                                      Upper Unit                                          of Debtor                         through January
                                                      Cleveland, OH 44113                                                                   2020

30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
           Case 21-11750-mdc                         Doc 65           Filed 07/02/21 Entered 07/02/21 12:30:37                            Desc Main
                                                                     Document      Page 8 of 17
 Debtor      Midnight Madness Distilling LLC                                                            Case number (if known) 21-11750




            No
            Yes. Identify below.

               Name and address of recipient                    Amount of money or description and value of              Dates             Reason for
                                                                property                                                                   providing the value
       30.1 Casey Parzych
       .    PO Box 173                                                                                                   4/1/2020 -
               Trumbauersville, PA 18970                        $75,715                                                  3/31/2021         Salary

               Relationship to debtor
               Manager/Class A Member


       30.2 Robert F. Culbertson                                                                                         4/20/20 -
       .                                                        $76,815                                                  3/31/21           Salary

               Relationship to debtor
               Employee/Class B Member


       30.3 Angus Rittenburg
       .    PO Box 173                                                                                                   4/1/2020 -
               Trumbauersville, PA 18970                        $50,066                                                  3/31/2021         Salary/Bonus

               Relationship to debtor
               Employee/Class A Member


       30.4 EQUITY DISTRIBUTIONS
       .    SEE ATTACHED

               Relationship to debtor




31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 21-11750-mdc                        Doc 65           Filed 07/02/21 Entered 07/02/21 12:30:37                            Desc Main
                                                                     Document      Page 9 of 17
 Debtor      Midnight Madness Distilling LLC                                                            Case number (if known) 21-11750




 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         July 2, 2021

 /s/ Casey Parzych                                                      Casey Parzych
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Manager

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
  No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
9:36 AM 07/02/21 Accrual
                      Faber
                         Basis
                            Distilling General Ledger As of June 21, 2021
  Case 21-11750-mdc              Doc 65       Filed 07/02/21 Entered 07/02/21 12:30:37   Desc Main
                                             Document     Page 10 of 17

STATEMENT OF FINANCIAL AFFAIRS - # 3
 Date        Vendor Name                                     Amount
  03/22/2021 Alcohol & Tobacco Tax and Trade Bureau            -2,560.14
  03/30/2021 Alcohol & Tobacco Tax and Trade Bureau           -25,700.00
  04/29/2021 Alcohol & Tobacco Tax and Trade Bureau           -19,443.00
  04/14/2021 Alcohol & Tobacco Tax and Trade Bureau           -18,599.98
  06/01/2021 Alcohol & Tobacco Tax and Trade Bureau           -12,982.78
  05/19/2021 Alcohol & Tobacco Tax and Trade Bureau           -26,357.00
  04/27/2021 Amelia Bay                                        -9,445.94
  06/08/2021 American Express                                 -75,000.00
  06/04/2021 American Express                                 -55,000.00
  06/01/2021 American Express                                 -30,000.00
  06/03/2021 American Express                                 -30,000.00
  05/18/2021 American Express                                 -15,000.00
  05/25/2021 American Express                                 -12,000.00
  04/06/2021 American Express                                 -20,000.00
  04/20/2021 American Express                                 -25,000.00
  03/31/2021 American Express                                 -20,000.00
  04/05/2021 American Express                                 -10,000.00
  04/23/2021 American Express                                 -15,000.00
  04/12/2021 American Express                                 -10,000.00
  03/16/2021 American Express                                 -25,000.00
  04/29/2021 American Express                                 -40,000.00
  03/19/2021 American Express                                 -15,000.00
  04/09/2021 American Express                                 -20,000.00
  04/30/2021 American Express                                 -70,000.00
  04/29/2021 American Express                                 -20,000.00
  06/03/2021 Angus Rittenburg                                 -14,298.62
  03/26/2021 Ascensus Trust                                    -1,561.14
  04/09/2021 Ascensus Trust                                    -2,550.19
  04/23/2021 Ascensus Trust                                    -1,652.62
  06/07/2021 Asensus Trust Retirement Plan                     -1,865.96
  06/21/2021 Asensus Trust Retirement Plan                     -1,837.72
  05/21/2021 Asensus Trust Retirement Plan                     -1,829.01
  05/07/2021 Asensus Trust Retirement Plan                     -1,675.78
  04/27/2021 Austin Hillegas                                    -361.50
  06/17/2021 Bergey's Truck Centers                            -3,448.84
  05/26/2021 Berlin Packaging, LLC                            -85,995.00
  03/23/2021 Blankrome                                        -11,200.00
  06/14/2021 Capital One                                      -21,102.41
  06/18/2021 Capital One                                      -15,000.00
  06/11/2021 Capital One                                      -10,000.00
  06/11/2021 Capital One                                       -2,000.00
  06/07/2021 Capital One                                        -735.74
  04/06/2021 Capital One                                      -22,809.87
  05/05/2021 Capital One                                        -295.39
  06/09/2021 Capital One                                      -15,000.00
  04/09/2021 Chip Stubbs (T&O Loan)                            -2,999.00
  05/11/2021 Chipp Stubbs (T & O Loan)                         -2,999.00
  06/10/2021 Chipp Stubbs (T & O Loan)                         -2,999.00
  04/14/2021 Cintas                                               -43.52
  05/24/2021 Commonwealth of Pennsylvania                     -33,709.37




                                                                                             Page 1 of
9:36 AM 07/02/21 Accrual
                      Faber
                         Basis
                            Distilling General Ledger As of June 21, 2021
  Case 21-11750-mdc                   Doc 65    Filed 07/02/21 Entered 07/02/21 12:30:37   Desc Main
                                               Document     Page 11 of 17

  05/27/2021 Commonwealth of Pennsylvania                          -447.45
  03/16/2021 Commonwealth of Pennsylvania                           -10.65
  04/08/2021 Commonwealth of Pennsylvania                          -900.00
  05/18/2021 Dave B Plumbing and Heating LLC                    -15,096.36
  05/11/2021 Dave Bohn Automotive Inc                            -8,399.83
  04/26/2021 DESTILADORA DEL VALLE DE TEQUILA                   -20,800.00
  04/07/2021 DESTILADORA DEL VALLE DE TEQUILA                   -46,500.00
  05/24/2021 Elysse Ricci                                        -8,349.44
  04/14/2021 ESTEN LUMBER PRODUCTS, INC.                           -750.00
  05/11/2021 Eugene T.Parzych,Inc                               -17,601.00
  06/14/2021 Eugene T.Parzych,Inc                                -5,998.62
  05/13/2021 Eugene T.Parzych,Inc                                -3,961.40
  03/29/2021 Eugene T.Parzych,Inc                                -1,704.02
  04/22/2021 Ferguson Packaging                                 -14,750.00
  04/05/2021 Finland Leasing                                     -6,500.00
  05/03/2021 Finland Leasing                                     -6,500.00
  06/04/2021 Finland Leasing                                     -6,500.00
  04/14/2021 Foodarom                                            -5,779.36
  03/24/2021 Foodarom                                            -4,448.00
  04/01/2021 Foodarom                                            -2,362.00
  06/03/2021 Givaudan                                           -19,692.19
  05/13/2021 Givaudan                                           -18,816.01
  03/25/2021 Givaudan                                            -8,984.87
  03/24/2021 Givaudan                                            -4,542.61
  03/31/2021 Givaudan                                            -2,706.67
  05/18/2021 Givaudan                                            -1,915.16
  06/04/2021 Harford Vineyard LLC                               -10,418.00
  06/17/2021 Harford Vineyard LLC                                -2,600.00
  06/03/2021 Harford Vineyard LLC                                -1,000.00
  05/04/2021 Harris Paving                                      -28,000.00
  04/08/2021 Harris Paving                                      -10,000.00
  03/29/2021 Independence Blue Cross                             -9,274.53
  06/17/2021 Independence Blue Cross                             -5,912.97
  06/14/2021 Independence Blue Cross                             -4,987.26
  05/13/2021 Independence Blue Cross                             -3,805.34
  04/05/2021 Interstate Motorsports                            -130,000.00
  05/18/2021 Intuit                                             -12,829.96
  06/09/2021 Intuit                                                -851.46
  05/25/2021 Intuit                                                -422.11
  05/11/2021 Intuit                                                -278.95
  06/01/2021 Intuit                                                 -15.44
  03/23/2021 Intuit                                                -469.33
  04/15/2021 Intuit                                                -184.77
  04/15/2021 Intuit                                                 -44.43
  03/16/2021 Intuit                                                -629.17
  03/17/2021 Intuit                                                -540.10
  03/18/2021 Intuit                                                -666.42
  03/19/2021 Intuit                                                -514.21
  03/22/2021 Intuit                                                 -27.37
  03/23/2021 Intuit                                                -688.17
  03/24/2021 Intuit                                                -767.87
  03/25/2021 Intuit                                                -949.36




                                                                                               Page 2 of
9:36 AM 07/02/21 Accrual
                      Faber
                         Basis
                            Distilling General Ledger As of June 21, 2021
  Case 21-11750-mdc      Doc 65    Filed 07/02/21 Entered 07/02/21 12:30:37   Desc Main
                                  Document     Page 12 of 17

  03/26/2021 Intuit                                    -352.36
  03/27/2021 Intuit                                       -2.31
  03/29/2021 Intuit                                     -23.88
  03/30/2021 Intuit                                    -548.79
  03/31/2021 Intuit                                    -513.58
  04/01/2021 Intuit                                    -720.94
  04/02/2021 Intuit                                    -444.62
  04/06/2021 Intuit                                    -584.75
  04/07/2021 Intuit                                    -673.41
  04/08/2021 Intuit                                    -865.70
  04/09/2021 Intuit                                    -585.10
  04/10/2021 Intuit                                       -1.14
  04/12/2021 Intuit                                       -6.79
  04/13/2021 Intuit                                    -739.38
  04/14/2021 Intuit                                    -700.04
  04/15/2021 Intuit                                   -1,305.64
  04/16/2021 Intuit                                    -537.51
  04/20/2021 Intuit                                    -834.94
  04/21/2021 Intuit                                    -724.40
  04/22/2021 Intuit                                   -1,118.33
  04/23/2021 Intuit                                    -466.06
  04/26/2021 Intuit                                     -23.61
  04/27/2021 Intuit                                    -801.42
  04/28/2021 Intuit                                    -765.16
  04/29/2021 Intuit                                   -1,335.15
  04/30/2021 Intuit                                    -554.86
  05/03/2021 Intuit                                     -36.54
  05/04/2021 Intuit                                    -667.36
  05/05/2021 Intuit                                    -951.20
  05/06/2021 Intuit                                   -1,009.82
  05/07/2021 Intuit                                    -408.09
  05/08/2021 Intuit                                       -7.48
  05/10/2021 Intuit                                       -9.51
  05/11/2021 Intuit                                    -601.52
  05/12/2021 Intuit                                    -548.56
  05/13/2021 Intuit                                    -481.11
  05/14/2021 Intuit                                    -415.16
  05/17/2021 Intuit                                     -51.01
  05/18/2021 Intuit                                    -643.01
  05/19/2021 Intuit                                    -634.80
  05/20/2021 Intuit                                    -653.69
  05/21/2021 Intuit                                    -609.21
  05/24/2021 Intuit                                     -20.55
  05/25/2021 Intuit                                    -753.11
  05/26/2021 Intuit                                    -675.82
  05/27/2021 Intuit                                    -945.67
  05/28/2021 Intuit                                    -536.86
  05/29/2021 Intuit                                     -15.44
  06/01/2021 Intuit                                    -459.32
  06/02/2021 Intuit                                    -494.32
  06/03/2021 Intuit                                   -1,072.15
  06/04/2021 Intuit                                    -443.13




                                                                                  Page 3 of
9:36 AM 07/02/21 Accrual
                      Faber
                         Basis
                            Distilling General Ledger As of June 21, 2021
  Case 21-11750-mdc                 Doc 65    Filed 07/02/21 Entered 07/02/21 12:30:37   Desc Main
                                             Document     Page 13 of 17

  06/05/2021 Intuit                                               -23.76
  06/08/2021 Intuit                                             -851.46
  06/09/2021 Intuit                                             -625.45
  06/10/2021 Intuit                                            -1,304.62
  06/11/2021 Intuit                                            -1,430.18
  06/12/2021 Intuit                                                -3.69
  06/15/2021 Intuit                                               -83.92
  06/16/2021 Intuit                                                -9.45
  03/31/2021 Intuit                                               -20.00
  05/31/2021 Intuit                                               -20.00
  04/30/2021 Intuit                                             -714.33
  03/31/2021 Intuit                                             -515.80
  06/16/2021 Intuit                                             -277.42
  05/09/2021 Intuit                                             -217.51
  05/30/2021 Intuit                                               -77.86
  03/28/2021 Intuit                                               -61.02
  04/11/2021 Intuit                                               -25.42
  03/29/2021 Isuzu Finance                                     -1,559.18
  04/29/2021 Isuzu Finance                                     -1,559.18
  06/01/2021 Isuzu Finance                                     -1,559.18
  04/01/2021 Isuzu Finance                                     -1,260.65
  05/03/2021 Isuzu Finance                                     -1,260.65
  06/01/2021 Isuzu Finance                                     -1,260.65
  04/27/2021 Keystone Collections                              -7,270.79
  05/18/2021 Grain Processing Corp                            -16,590.00
  04/23/2021 Litchfield Packaging Machinery Corp              -15,000.00
  03/17/2021 Maxim Liberty                                      -800.00
  03/25/2021 Maxim Liberty                                      -800.00
  03/31/2021 Maxim Liberty                                      -800.00
  04/07/2021 Maxim Liberty                                      -800.00
  04/15/2021 Maxim Liberty                                      -800.00
  04/21/2021 Maxim Liberty                                      -800.00
  04/26/2021 Maxim Liberty                                      -800.00
  05/03/2021 Maxim Liberty                                      -800.00
  05/06/2021 Maxim Liberty                                      -800.00
  05/11/2021 Maxim Liberty                                      -800.00
  05/18/2021 Maxim Liberty                                      -800.00
  05/25/2021 Maxim Liberty                                      -800.00
  06/01/2021 Maxim Liberty                                      -800.00
  06/07/2021 Maxim Liberty                                      -800.00
  06/14/2021 Maxim Liberty                                      -800.00
  06/17/2021 Maxim Liberty                                      -800.00
  05/07/2021 McNees Wallace & Nurick LLC                      -22,859.00
  04/20/2021 MGP Ingredients                                  -26,052.40
  05/28/2021 MGP Ingredients                                  -26,052.00
  05/05/2021 MGP Ingredients                                  -18,800.00
  06/08/2021 Milford Business Center                           -9,100.00
  05/11/2021 Millcraft                                        -42,822.80
  03/19/2021 Millcraft                                        -75,000.00
  04/20/2021 Millcraft                                        -42,830.00
  04/12/2021 Mosher Avation                                   -21,741.03
  05/21/2021 Nathan Longacre                                   -9,321.70




                                                                                             Page 4 of
9:36 AM 07/02/21 Accrual
                      Faber
                         Basis
                            Distilling General Ledger As of June 21, 2021
  Case 21-11750-mdc                 Doc 65     Filed 07/02/21 Entered 07/02/21 12:30:37   Desc Main
                                              Document     Page 14 of 17

  05/07/2021 Nathan Longacre                                    -1,390.15
  05/11/2021 Nathan Longacre                                      -201.25
  04/20/2021 Nye Stirling Hale & Miller LLP                    -23,340.00
  03/16/2021 Nye Stirling Hale & Miller LLP                    -20,000.00
  05/21/2021 Nye Stirling Hale & Miller LLP                    -14,885.00
  06/07/2021 Nye Stirling Hale & Miller LLP                     -6,840.00
  03/22/2021 O-I Packaging Solutions LLC                       -19,376.69
  04/22/2021 PA Department of Revenue                          -28,426.21
  03/22/2021 PA Department of Revenue                          -10,254.46
  03/31/2021 PA Department of Revenue                              -74.70
  05/04/2021 Paccar Financial                                   -1,926.84
  06/01/2021 Paccar Financial                                   -1,926.84
  05/04/2021 Paccar Financial                                   -1,355.53
  06/01/2021 Paccar Financial                                   -1,355.53
  04/02/2021 Paccar Financial                                   -1,355.53
  04/02/2021 Paccar Financial                                   -1,926.84
  03/24/2021 Plantation Candies                                 -2,500.00
  04/13/2021 Plantation Candies                                 -2,500.00
  05/13/2021 Plantation Candies                                 -2,500.00
  06/11/2021 PNC Bank                                          -13,333.33
  06/11/2021 PNC Bank                                           -1,456.22
  06/11/2021 PNC Bank                                             -640.45
  05/28/2021 PNC Bank                                             -553.16
  05/04/2021 PNC Bank                                             -526.16
  06/15/2021 PNC Equipment Finance                             -13,078.02
  05/13/2021 PORVAIR FILTRATION GROUP                           -7,341.96
  06/17/2021 QuickBooks Payroll Service                       -157,412.47
  06/04/2021 QuickBooks Payroll Service                       -147,236.76
  05/06/2021 QuickBooks Payroll Service                       -117,452.46
  05/21/2021 QuickBooks Payroll Service                       -117,029.38
  04/09/2021 QuickBooks Payroll Service                        -96,696.40
  04/23/2021 QuickBooks Payroll Service                        -93,484.71
  03/26/2021 QuickBooks Payroll Service                        -79,388.80
  06/07/2021 QuickBooks Payroll Service                         -7,203.29
  06/15/2021 QuickBooks Payroll Service                         -3,006.84
  05/26/2021 QuickBooks Payroll Service                         -2,957.08
  05/10/2021 QuickBooks Payroll Service                         -2,909.04
  05/24/2021 QuickBooks Payroll Service                           -916.23
  06/07/2021 QuickBooks Payroll Service                           -669.13
  05/10/2021 QuickBooks Payroll Service                           -125.60
  04/13/2021 Ronald W Frank                                     -9,100.00
  05/05/2021 Spectrapure                                       -11,394.99
  04/21/2021 Spectrapure                                       -11,294.99
  04/21/2021 Spectrapure                                        -2,395.25
  04/28/2021 Spectre Distributing                              -20,000.00
  03/16/2021 Spectre Distributing                              -15,000.00
  04/21/2021 Spectre Distributing                              -25,000.00
  05/13/2021 STAR MAINTENANCE LTD                              -11,420.59
  05/07/2021 STAR MAINTENANCE LTD                              -11,291.62
  06/04/2021 STAR MAINTENANCE LTD                               -2,623.68
  05/18/2021 Sunteck                                           -12,135.00
  04/05/2021 Three Hundred Commerce Drive Assoc.                -5,818.60




                                                                                              Page 5 of
9:36 AM 07/02/21 Accrual
                      Faber
                         Basis
                            Distilling General Ledger As of June 21, 2021
  Case 21-11750-mdc             Doc 65     Filed 07/02/21 Entered 07/02/21 12:30:37   Desc Main
                                          Document     Page 15 of 17

  05/07/2021 Three Hundred Commerce Drive Assoc.            -2,212.97
  03/24/2021 Three Hundred Commerce Drive Assoc.            -1,963.72
  03/26/2021 Three Hundred Commerce Drive Assoc.            -1,630.05
  04/07/2021 Ultra Pure LLC                                -17,940.00
  04/30/2021 Ultra Pure LLC                                 -7,440.00
  04/15/2021 Ultra Pure LLC                                 -5,250.00
  03/29/2021 Westrock                                       -6,832.80
  04/01/2021 Whisman Giordano                              -20,000.00




                                                                                          Page 6 of
                               Case 21-11750-mdc            Doc 65      Filed 07/02/21 Entered 07/02/21 12:30:37                           Desc Main
                                                                       Document     Page 16 of 17

S T A T EM EN T O FFIN A N CIA L A FFA IR S -Q U ES T IO N 30.4
                                Type     Date       Num   Name                    Memo                     Class     Clr           Split               Amount         Balance

    Capital - Brown                                                                                                                                                     8,291.50
                               Check   07/29/2020 2019           Payee Name: Ken Brown; CHECK 2019 085359511               NEW PNC #8612035876             -204.67      8,086.83
    Total Capital - Brown                                                                                                                                  -204.67      8,086.83
TOTAL                                                                                                                                                      -204.67      8,086.83


                                Type     Date       Num   Name                    Memo                     Class     Clr           Split               Amount         Balance

    Capital - Lorubbio                                                                                                                                                162,033.89
                               Check   11/10/2020 2014           CHECK 2014 085296440; Payee Name: Anthony Lorubbio        NEW PNC #8612035876           -15,550.67   146,483.22
    Total Capital - Lorubbio                                                                                                                             -15,550.67   146,483.22
TOTAL                                                                                                                                                    -15,550.67   146,483.22




                                Type     Date       Num   Name                    Memo                     Class     Clr           Split               Amount         Balance

    Capital - Parker                                                                                                                                                   38,165.32
                               Check   07/29/2020 2017           Payee Name: Daniel O Parker; CHECK 2017 085458924         NEW PNC #8612035876             -520.00     37,645.32
    Total Capital - Parker                                                                                                                                 -520.00     37,645.32
TOTAL                                                                                                                                                      -520.00     37,645.32




                                Type     Date       Num   Name                    Memo                     Class     Clr           Split               Amount         Balance

    Capital - Parzych                                                                                                                                                 406,974.99
                               Check   09/29/2020                ACH DEBIT RECEIVED - Cust ID: FUNINSUNVI Desc: INST XFER
                                                                                                                     NEW Comp
                                                                                                                          PNC #8612035876
                                                                                                                               Name: PAYPAL Comp ID: PAYPALSI77
                                                                                                                                                     -495.00 406,479.99
                                                                                                                                                                B...
    Total Capital - Parzych                                                                                                                                -495.00    406,479.99
TOTAL                                                                                                                                                      -495.00    406,479.99




                                Type     Date       Num   Name                    Memo                     Class     Clr           Split               Amount         Balance

    Capital - Schlosser                                                                                                                                                53,206.06
                               Case 21-11750-mdc         Doc 65    Filed 07/02/21 Entered 07/02/21 12:30:37                Desc Main
                                                                  Document     Page 17 of 17

                               Check   07/27/2020 2018    Payee Name: Andrew Schasser; CHECK 2018 084007795   NEW PNC #8612035876      -446.33   52,759.73
   Total Capital - Schlosser                                                                                                           -446.33   52,759.73
TOTAL                                                                                                                                  -446.33   52,759.73
